Title: To James Madison from Louis-André Pichon, 16 June 1804
From: Pichon, Louis-André
To: Madison, James



Washington, le 27 Prairial, an 12.(Le 16 Juin, 1804.)
Le soussigné Chargé d’Affaires de la République Française a l’honneur d’envoyer ci-joint à Monsieur le Secretaire d’Etat l’Extrait de Gazettes dont il a été question dans la conversation de Jeudi dernier. Le Soussigné doit ici répéter que les faits dont il est question dans cet Extrait, sont de nature à exciter dans l’esprit du Gouvernement Français des impressions qu’il est plus aisé de sentir que d’exprimer. Les Armemens qui les produisent et qui sont devenus le sujet de plusieurs explications on ne peut plus désagréables entre le Soussigné & Mr Madison exciteront surement eux memes, comme cause primitive, des sensations non moins fortes: Et le Gouvernement Français sera aussi surpris que mortifié de voir un état de guerre réel établi entre les Citoyens des Etats-unis et les Corsaires Français et, cela, au milieu de la paix au maintien de la quelle il a manifesté si récemment et par des preuves si frappantes, son desir ardent de concourir avec la plus grande cordialité.

Quelque pénible que soit au soussigné cette discussion son dévoir l’oblige, à cause des conséquences qu’on pourrait tirer de son silence, à representer à Mr Madison qu’il est à regretter que depuis le moment où il l’a entamée verbalement, et il l’a fait de bonne heure l’Automne dernier, et depuis qu’il a appellé à cet égard, par écrit, l’attention du Gouvernement Américain, cette discussion, de la part du dernier Gouvernement, se soit entièrement bornée à des conversations & que les principes de conduite qu’il se propose de suivre n’aient pas été énoncés de manière à prévenir toute équivoque. Cependant les diverses circonstances de cette discussion auraient successivement paru rendre cette explication desirable. Le Soussigné a d’abord reclamé contre le Commerce public avec Saint-Domingue. Sa première note du Courant de Mars a déjà parlé des Armemens qui se feraient pour le protéger. Dans une seconde note il a reclamé plus positivement contre ces Armemens qui sont devenus publics dans les divers ports des Etats-unis, tout d’un coup et comme de concert. Ce dévelopement de circonstances rend certainement plus nécessaire et plus désirable au Soussigné de pouvoir informer positivement son Gouvernement du point de vue sous lequel elles sont envisagées par celui des Etats-unis et des principes de conduite qu’il se propose d’y appliquer.
C’est avec le plus grand regret que le Soussigné après avoir compris que le Commerce étoit pleinement désavoué a ensuite appris dans des explications postérieures que les Etats-unis se croyoient en droit d’invoquer pour lui la même latitude d’immunités que celle que le droit des Gens consacre en faveur d’un Commerce innocent entre des Etats neutres et un Etat belligérent. Mais en admettant, pour un moment, ce que le Soussigné n’a pas le droit d’accorder et ce que les Etats-unis, en un cas Semblable, n’accorderaient pas sans doute, que ce Commerce ne puisse etre réprimé en pleine mer et ne puisse etre arreté que dans la limite de la Souveraineté de la France, on ne peut surement en déduire la conclusion qu’on ait le droit de s’opposer à main armée à la visite des Croiseurs français qui ont au moins le droit de saisir en mer les munitions que ce Commerce porte dans l’isle de Saint-Domingue.
Le Soussigné a done vû avec bien plus de regret encore que, des irrégularités qu’on attribue aux Croiseurs Français, Mr. Madison ait tiré des conclusions pour justifier les Armemens; D’abord en indiquant ces irrégularités comme causes et ensuite en assimilant ces Armemens à ceux qui se font pour les Indes et pour la Méditerranée. Si ce Commerce lui même est une infraction des droits de la France, c’est à ce Commerce et à l’irritation qu’il est fait pour produire qu’il faut attribuer les irrégularités des Corsaires: Et, dans le fait, Mr Madison se rappellera que ce Commerce qui remonte bientot à une année, a bien précédé les actes des Corsaires dont on se plaint. En tout cas penser que des irrégularités commises dans la répression d’un commerce que l’on reconnoit pour attentatoire aux droits de la France justifient des armemens privés et une guerre privée, c’est certainement attribuer à l’offenseur plus de droits qu’à l’offensé; Et quant à comparer les Armemens en question à ceux que les lois de toutes les nations Commerçantes permettent pour certaines mers l’assimilation Serait trop offensante pour le Gouvernement français, pour que le Soussigné pense que le Gouvernement des Etats-unis puisse y recourir comme à un argument réellement applicable à une discussion de ce genre entre la France et les Etats-unis.
Le Soussigné a receuilli de ses diverses conversations avec Mr. le Secretaire d’Etat, que, malgré les raisonnemens divers produits pour justifier les Armemens par des analogies et des inductions du droit public des Nations, cependant le Gouvernement Américain les voyoit avec peine et regrettait de n’avoir pas, en l’absence du Congrès et sans une loi expresse, des pouvoirs Suffisans pour les réprimer. Il a été et il est du devoir du Soussigné de rappeller à Mr le Secretaire d’Etat que prévoyant cette difficulté, le Soussigné avoit appellé l’attention de Mr Madison sur cette matière avant l’expiration de la dernière Session. Il a aussi pris la liberté de remarquer, en tant qu’il s’agisse des lois et de la pratique des Etats-unis, et autant que cette matière puisse convenablement etre de ressort d’un Ministre étranger, que pendant les momens la plus grande irritation en 1793 contre les procédés des Croiseurs Britanniques, et en 1797 à la veille de la rupture entre la France et les Etat-unis, les Négocians Américains n’avoient jamais crû pouvoir recourir à des Armemens privés pour défendre leur Commerce; Commerce qui cependant étoit plus licite aux yeux du droit des Gens que celui dont il s’agit. Dans la dernière époque une loi précise et aujourd’hui expirée, autorisa les Armemens privés contre les Corsaires Français. Le Soussigné est fondé à voir dans ces faits une différence de conduite et d’opinions qui doit nécessairement frapper le Gouvernement Français; Et il doit lui paroitre aussi facheux que Surprenant que dans un commerce illicite et attentatoire à ses droits; sous le prétexte d’irrégularités qu’on ne lui a pas déférées; sans reclamation préalable, les Citoyens des Etats-unis se croyent fondés à armer contrairement au droit des Gens, à l’usage des nations et à celui des Etats-unis eux memes. Ce cas paroit au Soussigné et doit paroitre au Gouvernement Français un de ceux où il est impossible de séparer les individus du Gouvernement et où ce dernier répond de la conduite des premiers. Les Etats-unis ne peuvent pas etre en paix avec la France et leurs Citoyens en guerre; si les lois des Etats-unis pouvoient permettre, négativement, qu’un état de choses aussi contraire aux rapports des nations civilisées éxistat, le droit des Gens et les traités, dans l’opinion du Soussigné, ne le permettent pas. Le dernier traité de paix entre la France et les Etats-unis, comme tous les traités, porte article premier, qu’il y aura paix et amitié non seulement entre les deux Etats mais encore entre leurs citoyens respectifs. Par cet article seul, quand il n’en seroit pas tenu par le droit des Gens, le Gouvernement des Etats-unis est obligé de forcer ses citoyens à observer la paix et il est évident qu’ils ne l’observent pas en armant leurs batimens pour courir sur les Croiseurs Français, qu’il est encore, au dernier dégré offensant, pour le Gouvernement Français de voir désigner sous le nom de pirates.
Le Soussigné a donné une preuve nouvelle de son desir de concourir de tout son pouvoir au maintien de la paix en prennant sur lui d’écrire à la Havanne dans les termes qu’il a êu l’honneur de communiquer à Mr Madison par sa note du 15 mai dernier pour réprimer les irrégularités que peuvent commettre les Corsaires Français qui sont à Cube. Il avoue qu’il avoit attendu avec confiance qu’en retour le Gouvernement Américain auroit pris des mesures pour faire cesser la pratique offensante des Armemens; s’il en étoit autrement et que des procédés comme celui qu’il dénonce à Mr. Madison au commencement de cette note dussent continuer, il regretteroit extremement une démarche qui, sans réciprocité, seroit justement censurable. C’est donc avec la plus grand plaisir qu’il a entrevu avant hier dans sa conversation avec Mr le Secretaire d’Etat qu’il éxistoit dans le Cabinet Américain une disposition à chercher les moyens de réprimer les pratiques qui font l’objet de ces representations. Le Soussigné, comme Ami de la paix, en verra la manifestation avec une satisfaction véritable. Il prie Mr le Secretaire d’Etat d’en agréer l’assurance avec celle de son respect et de sa haute considération.
L. A. Pichon
P. S. Dans l’état où la question des Armemens dont se plaint le Soussigné se trouve réduite il lui a paru presque superflu de citer des faits nouveaux de ces Armemens. Cependant il croit devoir profiter de l’occasion de la presente note pour informer Mr Madison, à telle fin que de raison, que pendant le séjour que le Chargé d’Affaires de la République Française vient de faire à Baltimore il a appris qu’une Compagnie d’assurance de cette ville avoit assuré un gros navire qui l’expédioit de New-york avec vingt canons pour le Port au Prince. Depuis son retour il a été informé qu’à Philadelphie Mess: Sommers & Brown armoient de douze Canons leur navire le Neptune destiné pour la même colonie.
L. A. P
 
Condensed Translation
Encloses the newspaper extract that he discussed with JM the previous Thursday. Notes once again that the acts described in the extract are of a nature to excite in the French government impressions more easily felt than expressed. The armaments that have become the subject of several disagreeable discussions between himself and JM will excite sensations no less strong, being the original cause, and the French government will be as surprised as it will be mortified to see a true state of war established between U.S. citizens and French corsairs in the midst of a peace that they have so recently and so ardently worked to maintain with the utmost cordiality.
Is duty bound to express regret to JM that since he opened this difficult discussion verbally early last autumn and brought it to the attention of the U.S. government in writing, it has been entirely limited to conversations on the part of the U.S. and that the principles of conduct the U.S. government proposes to follow have not been spelled out in an unequivocal manner. The diverse circumstances of this discussion appear to render an explanation desirable. Pichon first protested open trade with Saint-Domingue. His first letter in March already spoke of arming merchant ships, and his second letter spoke more forcefully against this practice, which had become public in various U.S. ports, suddenly and seemingly in concert. These circumstances make it all the more necessary and desirable for Pichon to inform his government of the U.S. point of view and the principles of conduct the U.S. government proposes to apply.
After having understood that this commerce had been fully disavowed, has subsequently learned with great regret that the U.S. thought itself right in invoking the same privileges as those the law of nations reserves in favor of legitimate commerce between neutral states and a state at war. Admitting, however, what Pichon has not the right to grant, and what the U.S. would no doubt not grant in a similar case, that this commerce cannot be suppressed on the high seas and can only be stopped within the limits of French sovereignty, one surely cannot arrive at the conclusion that one has the right to oppose with armed force visits of French cruisers, which at least have the right to seize munitions on the high seas that this commerce carries to Saint-Domingue.
Pichon therefore sees with even more regret that JM has drawn conclusions from the irregularities that are attributed to French cruisers to justify arming merchant ships—by identifying these irregularities as causes and then by comparing these armed ships with those destined for the Indies and the Mediterranean. If this commerce itself is an infraction of the rights of France, one must attribute the irregularities of the corsairs to this commerce and to the irritation it provokes, and, as JM will recall, this commerce preceded the acts of the cruisers by almost a year. In any case, one certainly attributes to the offender more right than to the offended in thinking that irregularities committed during the repression of commerce recognized as detrimental to the rights of France justify the arming of private ships and a private war. And as to comparing the armaments in question to those that the laws of all commercial nations permit in certain seas, the comparison would be too offensive to the French government for Pichon to think that the U.S. government could resort to it as a valid argument for a discussion on this matter with France.
Has gathered from his many conversations with JM that despite the reasoning produced to justify armaments by analogies and inferences from the law of nations, the U.S. government regarded them with sorrow and regretted not having sufficient powers to repress the acts in the absence of Congress and without an express law for the purpose. It was and is Pichon’s duty to point out that anticipating that difficulty, he had drawn JM’s attention to this matter before the end of the last congressional session. He also took the liberty of remarking that during moments of the greatest irritation in 1793 against the acts of British cruisers, and in 1797 on the eve of the rupture between France and the U.S., American merchants never thought they could recur to private armaments to defend their commerce—commerce that was, however, more licit in the eyes of the law of nations than that which is of concern at present. In the recent past a law, since expired, authorized private armaments against French corsairs. Sees in these acts a necessarily striking difference in conduct and opinions, and it must appear as deplorable as it does surprising to the French government that in illegal and prejudicial commerce, under the pretext of irregularities that one cannot take to court, without previous claims, U.S. citizens think themselves justified in arming their ships contrary to the law of nations, the common practice of nations, and that of the U.S. itself. This case appears to Pichon and to his government to be one of those where it is impossible to separate individuals from government and where the latter responds to the acts of the former. The U.S. cannot be at peace with France and their citizens at war. If the laws of the U.S. could permit such a state of things contrary to the relations existing between civilized nations, the law of nations and treaties do not permit it. The last treaty of peace between France and the U.S., like all treaties, stipulates as the first article that there will be peace and friendship not only between the two states but also between their respective citizens. By this article alone, the U.S. government is obliged to force its citizens to observe the peace, and it is evident that they do not observe it by arming their ships to sail against French cruisers or, as they are offensively called, pirates.
Has given a new proof of his desire to maintain the peace by taking it upon himself to write to Havana in the terms that he communicated to JM in his note of 15 May to curb the irregularities French corsairs might commit in Cuba. He confidently expected that in return the U.S. government would take measures to end the offensive practice of private arming. If not, and if the acts he denounced at the beginning of this letter continue, he would regret extremely taking a step that, without reciprocity, would be justly censurable. It is therefore with the greatest pleasure that he gathered from the conversation he had with JM two days earlier that there was in the American cabinet a disposition to look for the means to suppress this practice.
Adds in a postscript that it appears almost redundant to cite new acts of private arming. This letter, however, gives him the occasion to inform JM that during a visit to Baltimore he learned that an insurance company there insured a large vessel sent from New York with twenty cannons for Port au Prince. Since his return he has been informed that in Philadelphia, Messrs. Sommers and Brown armed their ship Neptune with twelve cannons destined for the same colony.
